Citation Nr: 1118782	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-14 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a gastrointestinal disorder.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1957 to February 1958.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the Veteran's current back disorder is related to his military service or to any incident therein.

2.  The medical evidence of record does not show that the Veteran's current gastrointestinal disorder is related to his military service or to any incident therein.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A gastrointestinal disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's December 2006 and September 2009 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

With respect to the Dingess requirements, the RO's December 2006 and September 2009 letters provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.

The Board finds the heightened duty to assist the Veteran is satisfied in this case.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  The RO has made all reasonable attempts to obtain the Veteran's available service treatment records and his identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's active duty service treatment records have been requested from the National Personnel Records Center (NPRC), and are determined to be unavailable.  A May 2007 responses from the NPRC reported that the Veteran's service treatment records were destroyed in a fire at the NPRC in 1973.  As the Veteran claims that he was treated for his gastrointestinal disorder in December 1957 to February 1958 while he was in service, the RO also specifically requested these records from the NPRC.  However, the NPRC indicated in November 2009 that no records from the Fort Buchanan hospital could be located for the year 1958.  The RO has also requested treatment records directly from the base hospital in Fort Buchanan, Puerto Rico, but an April 2010 report from the facility indicated that no records were available.  Accordingly, the RO made a formal finding in April 2010 as to the unavailability of the Veteran's service treatment records and the Veteran was properly notified of these circumstances in an April 2010 letter.  38 C.F.R. § 3.159(e).  The April 2010 letter also explained to the Veteran the type of evidence that can be provided to substitute his service treatment records and requested the Veteran to submit any such evidence in his possession.

In addition, the Board finds that a VA examination is not required in this matter.  The competent evidence of record does not suggest a link between the Veteran's back or gastrointestinal disorder to his military service.  There is also no evidence of continuity of symptomatology, and the first evidence of back disorder or gastrointestinal was nearly 40 years after discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  While the Veteran contends that he was treated for his back and gastrointestinal disorders since 1957 or 1958 while he was in service, the objective evidence of record lends no support to his contention.  In addition, there is no medical evidence of record suggesting that the Veteran's current back or gastrointestinal disorder is related to his military service.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Historically, the Veteran served on active duty in the Army from December 1957 to February 1958.  The Veteran contends that he has been treated for his back and gastrointestinal disorders while on active duty service, as well as after separation from service.

A July 1998 private treatment report stated that the Veteran had a history of lumbar disk hernia and arthritis.  In an October 1998 private treatment report, the Veteran reported back and lower abdominal pain.  The diagnoses were discogenic disc disease and diverticular disease.  

Private medical records dated in May 2000 and September 2003 noted the Veteran's complaint of low lumbar pain.  Private medical records dated from June 2000 to June 2005 show the Veteran's complaints of reflux symptoms and diagnoses of H. Pylori.  In a November 2005 private treatment report, the Veteran complained of low back pain radiating to the feet.  Following a computerized tomography scan of the Veteran's lumbosacral spine, the impression was discogenic and degenerative disease.

A July 2006 x-ray of the Veteran's lumbosacral spine revealed that the vertebral body heights were well-preserved and the disc space heights showed narrowing.  The alignment showed no listhesis.  A July 2006 private treatment report stated that the Veteran was treated on multiple occasions for a gastrointestinal disorder and that multiple endoscopies and colonoscopies were performed.  A September 2006 private treatment report noted a diagnosis of irritable bowel syndrome.

Based upon a complete review of the record, the Board concludes that service connection is not warranted for a back or gastrointestinal disorder.  The evidence currently of record shows diagnoses of discogenic disc disease and diverticular disease.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The Board has considered the Veteran's lay statements that he had been treated for his back and gastrointestinal disorder in service or immediately following his separation from service.  The Veteran is competent to state that he received medical treatment for back and gastrointestinal disorders in service or post-service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, post service treatment records fail to document any complaints of or treatment for a back or gastrointestinal disorder for over 40 years after the Veteran's discharge from the service.  This expansive period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims herein.  See Mense, 1 Vet. App. at 356.

Moreover, there is simply no medical evidence of record linking the Veteran's current back or gastrointestinal disorder to his military service.  To the extent that the Veteran asserts that his currently diagnosed back and gastrointestinal disorders are related to his military service, the Board finds such assertion not competent evidence to establish service connection for his current back or gastrointestinal disorder.  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 1316.  However, in this case, the Board finds that the question of whether any inservice back or gastrointestinal problems are related to the Veteran's current back or gastrointestinal disorder does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that his current back or gastrointestinal disorder was the result of his military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

There is no medical evidence of record showing that the Veteran's current back or gastrointestinal disorder was caused by his military service, and the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu, 2 Vet. App. at 494-95.  Only independent medical evidence may be considered to support Board findings.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  As such, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for back and gastrointesitnal disorders.

As for service connection based on statutory presumptions, the Board finds that service connection for a back disorder is not warranted because the record does not show that a degenerative disc disease was diagnosed within one year following separation from service.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claims.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for back and gastrointestinal disorders is not warranted.  


ORDER

Service connection for a back disorder is denied.

Service connection for a gastrointestinal disorder is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


